Citation Nr: 0934936	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 


38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking service connection for bilateral 
hearing loss.  He attributes this condition to his inservice 
exposure to acoustic trauma.  He denied having any 
significant post service noise exposure. 

Historically, the Veteran served on active duty in the Army 
from July 1974 to July 1977.  Review of his report of 
separation, Form DD 214, revealed that he was awarded, in 
pertinent part, a marksman qualification badge with rifle bar 
(M-16).  

The Veteran's January 1974 enlistment examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
15
10
5
0
0

The report of his separation examination, performed in July 
1969, noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
10
LEFT
15
5
5
5
5

In January 2007, a VA audiological examination was conducted.  
The report of this examination noted that the Veteran 
reported having "had a lot of trouble on his exit audiogram, 
and does not believe his hearing was normal at that time."  
The examination report noted the Veteran's inservice exposure 
to noise from rifles, machine guns, M16s and M60s.  It also 
noted that as a civilian, the Veteran was a safety consultant 
and denied any recreational noise exposure.  An audiological 
evaluation was conducted, and the report concluded with a 
diagnosis of normal sloping to a profound high frequency 
hearing loss in both ears.  The audiological examination 
revealed that the Veteran currently has impaired hearing loss 
for VA purposes.  See 38 C.F.R. § 3.385.  The VA examiner 
opined that it was "less likely than not" that the 
Veteran's bilateral hearing loss was related to his military 
noise exposure.  In support of this opinion, the VA examiner 
noted that damage to hearing is done when an individual is 
exposed to noise.  Therefore, a normal audiogram subsequent 
to noise exposure, such as what is shown on the Veteran's 
separation examination, would verify that his hearing acuity 
had recovered without permanent loss.  

In March 2007, a private medical opinion letter was received 
from C. F., Au.D.  In his letter, Dr. F. noted that a March 
2007 audiogram revealed severe high frequency sensorineural 
hearing loss bilaterally.  Dr. F. then noted that he had 
reviewed "some" of the Veteran's service records, and based 
on this review, as well as the Veteran's inservice history of 
exposure to noise from rifles, machine guns and loud headsets 
while serving in the military that it "is quite likely that 
this was the beginning of [his] hearing loss and tinnitus."  
In support of this opinion, Dr. F. noted that since his 
military service, the Veteran has not been exposed to any 
significant amount of noise.
Based on the totality of the evidence, and with application 
of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has bilateral 
hearing loss which was incurred during his active military 
service.  The Board accepts the Veteran's contentions that he 
was exposed to significant acoustical trauma during service.  
Both the private and VA examiner reference his inservice 
history of acoustic trauma, and both note an absence of any 
significant post service noise exposure.  Moreover, while the 
private physician's opinion is based on a review of only 
"some" of the Veteran's service medical records, the VA 
examiner's opinion did not consider whether the upward 
threshold shift revealed when comparing the Veteran's 
entrance and separation audiological examinations.  
Specifically, the right ear is shown to have increased at the 
2000, 3000, and 4000 Hertz levels, and the left ear is shown 
to have increased at the 3000 and 4000 Hertz levels.  See 
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (noting that 
although hearing loss is not shown in service or at 
separation from service, service connection can still be 
established if medical evidence shows that it is actually due 
to incidents during service).  Accordingly, with application 
of the benefit of the doubt rule, service connection for 
bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


